DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 15 February 2022, in response to the Office Action mailed 23 November 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see the remarks, filed 12 January 2022, with respect to the amended claims have been fully considered and are persuasive (see below).  The rejections of claims 1-3, 7-14, 16, and 20-23 have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art teaches some of the concepts of the claimed invention including various neural network tiling arrangements for processing, truncating/splitting data based on a desired precision/size, and different compression schemes including zero compression.  However, none of the cited art, either alone or in combination, appears to teach or suggest the claimed combination of generating and storing first and second split MSB/LSB halves of the input node data, outputting the split data based on index, shifting the MSB split data, not storing one or both split data comprising all zeroes, and replacing the one or both split data with partial data of the next data having the same index, where the same index is assigned to operation results of both split data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 4-6, 15, and 17-19 are cancelled; claims 1-3, 7-14, 16, and 20-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GEORGE GIROUX/Primary Examiner, Art Unit 2128